Citation Nr: 0028398	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease (DDD) of the lumbar spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty with the National Guard 
from January 1987 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 10 percent for his service-
connected low back disability, currently rated as DDD of the 
lumbar spine (formerly rated in prior rating decisions as 
herniated disc, L2-L3).

During the course of the present appeal, the veteran has 
raised the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
This matter is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

The veteran's service-connected DDD of the lumbar spine is 
currently manifested by subjective accounts of recurrent low 
back pain, pain on lumbar motion, stiffness, fatigability, 
and decreased endurance, with impairment of his ability to 
sit or stand for prolonged periods of time or to perform 
tasks involving heavy bending and lifting, and objective 
evidence of increased kyphosis, pain, soreness and tenderness 
on examination and limitation of motion, all of which are 
productive of an impairment level akin to moderate limitation 
of lumbar motion.


CONCLUSION OF LAW

The criteria for an increased evaluation, to 20 percent, for 
service-connected DDD of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that the veteran 
developed recurrent low back pain during active duty in late 
January 1987.  Service, VA and private medical records 
thereafter show that he received treatment on several 
occasions over the years for chronic low back pain, diagnosed 
as herniated disc at his L2-L3 intervertebral space and also 
lumbosacral strain with lumbar disc disease.

In April 1991, the veteran filed a claim for VA compensation 
for a low back disability.  In a July 1991 RO decision, he 
was granted service connection and a noncompensable 
evaluation for herniated disc, L2-L3, effective from the date 
of his claim.  In a February 1993 rating decision, he was 
assigned a 10 percent evaluation for this lumbar disability, 
effective from August 1992.  This 10 percent rating has 
remained in effect ever since.

In February 1998, the veteran reopened his claim and sought, 
inter alia, an increased evaluation in excess of 10 percent 
for his service-connected chronic low back disorder.  Medical 
evidence obtained by VA pursuant to his claim consists of VA 
and private medical records, dated from 1994 to 1998, which 
show the following pertinent findings:

A private medical report, dated in February 1994, shows that 
the veteran was treated for complaints of constant lumbar 
pain, unrelieved, which was brought about by prolonged 
standing.  The veteran denied having pain at night.  Clinical 
examination revealed mild tenderness of his lumbar area.  
Straight leg raising was negative and he had full range of 
lumbar motion.  The assessment was chronic low back strain.

In a statement received in April 1998, the office of private 
chiropractor, James A. Williams, D.C., reported that the 
veteran received chiropractic therapy at this office from 
February 1994 to October 1995.

A private medical entry, dated in May 1997, shows that the 
veteran received treatment for complaints of back pain.  He 
reported to the treating physician that he needed to change 
his position often to improve his symptoms.  On examination, 
his back was nontender but he experienced pain with full 
extension of his back.  The assessment was low back strain.  
X-rays of his lumbar spine revealed normal pedicles and 
posterior articulating joints, no fracture or displacement, 
and moderate disc space narrowing and hypertrophic spurring, 
anteriorly, at the L2-L3 vertebrae.  The radiographic 
impression was early disc degeneration suspected at L2-L3.

The report of an April 1998 VA examination of the veteran's 
spine shows that the veteran complained of a gradual 
worsening of his back symptomatology over the years, with 
more occurrences of pain, stiffness, fatigability, and 
decreased endurance.  He reported that he was unable to sit 
or stand for prolonged periods, and could not perform tasks 
which involved heavy bending and lifting.  Otherwise, no 
other acute flare-ups were reported.  He denied having any 
radicular symptoms at the time of the examination.  He had no 
history of back surgery.  He was observed wearing an 
abdominal binder because of heavy weight loss and an 
abdominoplasty.  Otherwise, he did not use a back brace or 
cane.  The only medications he used for his back symptoms 
were nonprescription drugs.  At the time of the examination, 
he was employed and was able to perform normal daily 
activities.

X-rays revealed minimal marginal spur formation of some of 
the lumbar vertebral bodies.  The vertebral pedicles were 
intact and without identifiable destructive bone changes, and 
there was no evidence of vertebral fracture or dislocation.  
There was relative narrowing of the disc space between L5-S1, 
with a transitional feature of the L5 vertebra.  The 
radiographic impression was relative narrowing of the disc 
space between L5 and S1 with minimal marginal spur formation 
of the lumbar vertebral bodies.  Objective physical 
examination revealed some slight increased kyphosis of his 
dorsolumbar junction with pain, soreness and tenderness over 
his lumbar spine and pain on motion.  He was able to forward 
flex to 75 degrees, extend his back, and laterally bend and 
rotate to 35 degrees with pain at the extremes of these 
ranges of motion.  He was able to raise onto his toes and 
heels.  No neurologic abnormalities were observed on 
examination.  The diagnosis was lumbar disc disease. 

The veteran's substantive appeal was received by VA in June 
1999.  In a written statement which accompanied his 
substantive appeal, he reported that in December 1998, while 
he was on disability leave, he had been dismissed from a job 
he had held for six years due to his low back disability.  
Since then, he has been unable to obtain employment because 
prospective employers were reluctant to hire him because of 
his pre-existing low back disability.  He contended that the 
April 1998 VA examination was inadequate for rating his 
disability because the examiner incorrectly stated that the 
veteran had no acute flare-ups other than positional pain, 
did not experience radiating pain with his low back disorder, 
and that the veteran did not use any medication stronger than 
over-the-counter nonprescription drugs.  In his own opinion, 
the veteran believed his symptoms satisfied the criteria for 
pronounced intervertebral disc syndrome.  He additionally 
contended that he had several ancillary medical disabilities 
affecting his genitourinary and neurological system, which 
were secondary to his service-connected low back disability.  
In this statement, the veteran gave a new mailing address.

Pursuant to the veteran's statement, the RO issued him a 
letter, sent to the above-furnished mailing address and dated 
in July 1999, in which it instructed him to furnish evidence 
to well ground his informal claim for service connection for 
his alleged genitourinary and neurological disabilities as 
secondary to his service-connected low back disorder.  The 
claims file indicates that the veteran submitted no response 
to this letter.  

Documents associated with the claims file show that the RO 
had scheduled the veteran for a VA examination to assess his 
service-connected disability and to investigate his other 
alleged genitourinary and neurological disabilities.  The 
examination was scheduled in September 1999.  However, the 
veteran failed to appear for the examination.  In a September 
1999 supplemental statement of the case which was sent to the 
veteran's updated mailing address, he was advised that if he 
was now willing to report for a VA examination he should 
inform the RO within 60 days of the date of the letter, 
explaining why he was unable to report for the previously 
scheduled examination and affirming that he was now willing 
to appear for a VA compensation examination.  He was advised 
that if he failed to respond within the 60-day deadline, it 
would be assumed that he had nothing further to add to the 
record and did not want to report for an examination.

In October 1999, written correspondence was received from the 
veteran from his updated mailing address, informing VA that 
he was involved in a lawsuit against his former employer for 
dismissing him during disability leave and requesting that VA 
furnish his former employer with pertinent medical 
information in its possession regarding his disc disease 
claim.  The statement contained no request for a medical 
examination.  In November 1999, the RO complied with the 
veteran's request to provide the requested information to his 
former employer.  Thereafter, in February 2000, the case was 
sent to the Board for appellate review.  In an April 2000 
statement, the veteran's representative, Military Order of 
The Purple Heart, advised VA that it had reviewed the 
veteran's appeal for an increased evaluation in excess of 10 
percent for DDD of the lumbar spine.  The representative 
concluded that the presentation in the claims file appeared 
to be adequate and that no further action was contemplated.  
The representative requested that the Board proceed with its 
appellate review of the claim.
 
II.  Analysis

To the extent that the veteran contends that his service-
connected low back disability is productive of a greater 
level of impairment than that reflected by the 10 percent 
evaluation currently assigned, his claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  The Board notes that in his 
substantive appeal, the veteran had challenged the adequacy 
of the April 1998 VA examination and contended that it was 
inadequate for rating purposes.  VA had thereafter provided 
the veteran with opportunities to be medically re-examined.  
However, notwithstanding these opportunities, he never 
submitted a timely response to VA accepting these offers for 
re-examination.  Therefore, the duty to assist the veteran in 
the development of this claim has been adequately discharged.  
(See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), in which 
the United States Court of Appeals for Veterans Claims held 
that "the duty to assist is not always a one-way street.")  
The Board finds that all relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 
1 Vet. App. 164, 167 (1991).  The "functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the VA examiner who 
conducted the examination of April 1998, reported that the 
veteran had experienced pain at the extremes of the ranges of 
motion of his lumbar spine.  Ranges of motion in degrees were 
provided, as was notation of the veteran's accounts of his 
own functional limitations.  Therefore, the issue of 
functional loss has been adequately addressed for rating 
purposes, pursuant to DeLuca.

The medical evidence shows that the veteran's service-
connected low back disability does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of his lumbar spine, limitation of lumbar 
motion akin to ankylosis, sciatic neuropathy or neurological 
impairment such that Diagnostic Codes 5285, 5286, 5289, 5293 
and 5294 of 38 C.F.R. § 4.71a (1999) may be applied in the 
present case.  

The applicable ratings codes for evaluating his low back 
disorder are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (1999).  These Codes are respectively used to 
evaluate limitation of motion or lumbosacral strain.  

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  Severe limitation of 
motion warrants a 40 percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used for 
evaluating lumbosacral strain and provides for a 10 percent 
evaluation for characteristic pain on motion.  Assignment of 
a 20 percent evaluation is warranted when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Assignment of a 40 
percent evaluation is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that the veteran may be granted an 
increased rating, to 20 percent, for his service-connected 
DDD of the lumbar spine on the basis of moderate limitation 
of motion.  Private medical records dated from 1994 to 1997 
show that the veteran experienced low back pain and pain on 
motion.  On objective examination in April 1998, he 
demonstrated pain on motion and tenderness of his lumbar 
region.  He was able to forward flex to 75 degrees and to 
rotate to 35 degrees with pain on the extremes of motion.  
While these findings indicate only mild limitation of motion, 
warranting a 10 percent rating under application of either 
Diagnostic Code 5292 or 5295 if viewed by themselves, the 
DeLuca case requires the Board to consider the factors of 
functional loss as it contributes to his overall level of 
impairment.  Subjectively, the veteran has reported that he 
experienced pain, stiffness, fatigability, and decreased 
endurance.  Specifically, he reported that he was unable to 
sit or stand for prolonged periods, and could not perform 
tasks which involved heavy bending and lifting.  However, no 
other acute flare-ups or radicular symptoms were reported at 
the time of the examination.  Accepting the credibility of 
the veteran's subjective accounts of his low back 
symptomatology, and affording all reasonable doubt in the 
veteran's favor, the Board finds that the constellation of 
symptomatology presented by the aforementioned evidence more 
closely approximates a 20 percent evaluation based on 10 
percent for slight limitation of motion under Diagnostic Code 
5292 and an additional 10 percent for functional limitation 
due to pain on motion, fatigability and weakness, 
approximating, in combination, a level of disability 
manifested by moderate limitation of motion.  However, as 
moderate limitation of lumbar motion with additional 
functional impairment is not demonstrated by the evidence, 
assignment of a rating in excess of 20 percent is not 
warranted.  In this regard, the Board notes that the April 
1998 examination shows that the veteran was employed at the 
time of the examination and was able to perform normal daily 
activities, thus indicating that his limitation of lumbar 
motion is not more severe.  Although the veteran subsequently 
indicated that he lost his job due to his back disability and 
cannot find work, he has not reported for VA examination or 
otherwise responded to the RO's efforts to further develop 
the medical evidence.  

Similarly, an increased rating in excess of 20 percent is not 
warranted were Diagnostic Code 5295 applied.  A 20 percent 
evaluation requires demonstration of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Muscle spasm on extreme forward bending 
was not noted on examination in April 1998, nor loss of 
lateral spine motion.  Additionally, there was no evidence of 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While X-rays in April 1998 revealed narrowing of the 
L5-S1 disc space, the evidence has not demonstrated the 
requisite finding of associated abnormal mobility on forced 
motion.  Therefore, assignment of an evaluation in excess of 
the 20 percent rating awarded by this favorable appellate 
decision is not warranted.  

The evidence does not demonstrate that the veteran's service-
connected low back disability produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the veteran was only treated occasionally, and on 
an outpatient basis, for his complaints of low back pain and 
that as of the time of the April 1998 VA examination, he has 
not used any medication stronger than non-prescription drugs 
for his symptoms.  Although he subsequently reported the use 
of prescription medication, a loss of employment and an 
inability to find a job due to his disability, he has failed 
to report for a current VA examination.  Further, he has been 
given opportunities by VA during the appellate period of this 
claim to submit additional medical evidence to substantiate 
his claim for an increased rating.  However, he has 
apparently elected not to take advantage of these 
opportunities.  The Board further notes that the April 1998 
VA examination noted that the veteran was employed and that 
he was able to perform the normal activities associated with 
daily living.  Thus, a referral of this case to the Director 
of the VA Compensation and Pension Service for consideration 
of the application of an extraschedular rating for service-
connected DDD of the lumbar spine, under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), is not warranted.


ORDER

An increased rating, to 20 percent, for service-connected DDD 
of the lumbar spine is granted, subject to the controlling 
laws and regulations governing awards of VA benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

